MORROW, Presiding Judge.
The conviction is for the unlawful possession for the purpose of sale in a dry territory of liquor containing alcohol in excess of one-half of one per centum by volume; penalty assessed at a fine of $200.00.
The information upon which the prosecution is based is insufficient to charge the offense because it fails to allege the holding of an election in the particular county resulting in the prohibition of the act charged. See Kelly v. State, 98 S. W. (2d) 998; Whitmire v. State, 94 S. W. (2d) 742; Coleman v. State, 97 S. W. (2d) 701; also Privitt v. State, 98 S. W. (2d) 204.
For the reason stated, the judgment of the trial court is reversed and the prosecution ordered dismissed.

Reversed and prosecution ordered dismissed.